DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McRae et al PN 2012/0218211.
In regards to claims 1, 15:  McRae et al teaches a modular accessory system (figure 1A figure 8) comprising: a base (housing 110 Para [0022], Abstract) connectable to a base of an additional modular accessory (Fig 1A shows 2 modules side by side, figure 7B shows 6 modules stacked figure 8 shows 6 modules side by side and 2 stacked),  system; a power interface (“toe” 120  Para [0039] “and to additional toes 120 of the electronic module 100 to communicate power to additional electronic modules 100” also “the power module may also include a plug for a wall outlet” Para [0026]) attached to the base (the “toe” is on the housing), the power interface to provide power to or receive power from the additional modular accessory system (“and to additional toes 120 of the electronic module 100 to communicate power to additional electronic modules 100”) responsive to the modular accessory system switching from a first mode to a second mode (ON mode to Off mode Para [0060]; and a communication interface (“optical emitters” figure 10 “The arrangement of the optical emitter(s) 181 and detector(s) 182 shown in FIG. 10 may permit data communication, between the electronic module 100 and an adjacent electronic module mob, that is separate from the power signal. Fiber optics may also or alternatively be implemented in the transmission of data between electronic modules. However, any other component(s) may be implemented in the electronic module 100 to enable communication of data with any other electronic module mob within a system of electronic modules 300”) attached to the base, the communication interface to communicate with the additional modular accessory system responsive to the modular accessory system switching from the first mode to the second mode (Para [0057] “To initiate communication therewith, the processor 150 preferably transmits a digital signal (e.g., a timed series of bits) to the module or device to set the mode (master or slave) of the second processor or shift register 148; this communication preferably occurs substantially soon after a connection is made between the control module 200 and the second electronic module mob or external device, such as soon after two or more toes of the control module 200 and the second electronic module mob make contact.”).  McRae et al teaches supplying power from the power modules to the other modules in the ON mode and teaches not supplying power in the OFF mode (McRae also teaches switching from a first mode to a second mode and gives examples of the first mode being a 5v mode and the second mode being a 3.3v mode Para [0061] and additionally a master mode and a slave mode Para [0057] and On and OFF Para [0060]) 
In regards to claims 2, 16:  McRae et al teaches the power supply having an ON/OFF switch in the off mode power is not supplied to the other modules, and communication is not provided between the modules.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al PN 2012/0218211.
In regards to claims 3, 17:  McRae et al does not state when the module(s) are disconnected from the power source they turn off/switch to the off mode.  Official notice is taken that disconnecting a power source commonly turns a device off (unless the device has its own power source such as a capacitor) It would have been obvious to a person of ordinary skill in the art to switch to off mode or to a non communicating mode when the modules are disconnected because this would have prevented trying to communicate to a device that is not there.
Claim(s) 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al PN 2012/0218211 in view of Shettles PN 3,342,147.
In regards to claim 4:  McRae et al teaches an electrical connection at the “toe”s but does uses a magnetic connection instead of a mechanical connection.  Shettles teaches a mechanical mechanism to connect the modular accessories together. Shettles teaches a modular table including a locking mechanism to mechanically connect two tables together. It would have been obvious to include a mechanical locking mechanism because this would have allowed the modules to be locked together.
In regards to claim 8:  McRae et al the communication being wireless optical emitter(s) 181 and detector(s) 182.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al PN 2012/0218211 in view of Shettles PN 3,342,147 as applied to claim 4 and further in view of Ju et al PN 2002/0008779.
In regards to claims 5-7:  McRae et al’s electrical connection is a “toe” that physically touch at the edge of the housing whether this is considered a wired or wireless connection is debatable therefor Ju et al teaches modules connected together via USB which is clearly wired Para [0041] “the plurality of function-extending modules are connected to the base module 100 in a daisy-chain fashion. The method for connecting the base module 100 to the plurality of function-extending modules 200 may be determined in various ways as needed.” Ju et al lists the possible connections types as  IEEE1394, USB, PCI or fast ethernet. McRae et al teaches the communication being including USB which is both power and data thus wired.  It would have been obvious to a person of ordinary skill in the art to use a wired connection because this is a stronger connection.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al PN 2012/0218211 in view of Shettles PN 3,342,147 as applied to claim 4 and further in view of Chu et al PN 9,798,380.
In regards to claim 9:  McRae et al teaches a wireless communication but does not teach the claimed list of wireless connections.  Chu et al teaches plural modules figures 4E, 4F that communicate wirelessly “The connection between the Master Module and the computing device may be hardwired, or may alternatively be a wireless connection made by any number of different types of short distance wireless connection, such as Wi-Fi, Bluetooth, BLE or NFC, for example.”  It would have been obvious to a person of ordinary skill in the art to use any of these forms of wireless communication because these are common in short distance wireless communications.
Claim(s) 10-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al PN 2012/0218211 in view of Canceri et al PN 2017/0330237.
In regards to claims 10, 12, 18:  McRae et al does not teach the modules operating independently.  Canceri et al teaches a modular accessory system (table figure 1) comprising: a display (screen 3); a base (table top hardware 6), attached to the display unit (3 figure 1), comprising a communication interface (wireless communication device Para[0004][0020]) to establish a connection between the display (3) of the modular accessory system (table figure 1) and a display of a different modular accessory system (second table figure 9 “table to table over Bluetooth or wifi”).  Canceri et al teaches the display is switchable between a first mode in which the, the display functions as a separate display independent of the display of the different modular accessory system with which the display is connected a second mode in which the display functions with the display of the different modular accessory system as a single display.  “The content displayed to each party may be identical or may be different.” Para [0139]  Thus teaches the EAT tables operating independently or collectively.  It would have been obvious to a person of ordinary skill in the art to operate modules independently or collectively.
In regards to claim 11, 19:  Canceri et al teaches a display.
Claim(s) 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al PN 2012/0218211 in view of Canceri et al PN 2017/0330237 as applied to claim 12 above, and further in view of Iwaki et al PN 2014/0361980.
In regards to claim 13:  Canceri et al does not also teach being switchable between a mode in which the display is bent at a viewing angle or is curved and a mode in which the display is not bent or is linear and not curved-unit. Iwaki et al teaches a display that is switchable between a first mode in which the display is bent (figure 1B2) and a second mode where the display is linear (Figure 1B1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the ability to bend the display up because this would have allowed a better viewing angle.
In regards to claims 14, 20:  Iwaki et al Fig 2B teaches a bend position sensor that provides a bent signal (T7). If in bend (yes branch) generate a divided image (T9) thus in a divided image mode. If not bent (No branch) Generate a non divided image thus a single image mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187